Citation Nr: 1611662	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  10-33 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with psychotic features, a depressive disorder, and associated alcohol abuse.  

2.  Entitlement to a rating in excess of 50 percent for PTSD prior to August 28, 2012, with psychotic features, a depressive disorder, and associated alcohol abuse.  

3.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 20 percent disabling.  

4.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome.  

5.  Entitlement to an initial rating in excess of 10 percent for hemorrhoids.  

6.  Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU) prior to August 28, 2012.  

REPRESENTATION

Appellant represented by:  Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969, to include decorated combat service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in September 2009, September 2011, and September 2012 by the Department of Veterans Affairs (VA) Regional Offices (RO) in Denver, Colorado, and St. Petersburg, Florida.  Further rating action by the St. Petersburg RO in November 2014 increased the rating assigned for PTSD from 50 percent to 100 percent, effective from August 28, 2012.  Such action effectively rendered moot the previously developed issue of the Veteran's TDIU entitlement on and after August 28, 2012.  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in July 2015, a transcript of which is of record.  A motion to extend the time for the submission of additional evidence was granted during the course of that hearing and additional documentary evidence has been submitted by or on behalf of the Veteran during that period and thereafter, along with a waiver for its initial consideration by the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Board herein grants a 100 percent schedular evaluation for the Veteran's PTSD for the period from November 20, 2009, to August 27, 2012, inclusive, and a 70 percent rating for the period prior to November 20, 2009.  The issues of the Veteran's entitlement to a rating for PTSD in excess of 70 percent or for a TDIU, prior to November 20, 2009, are REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  The issues of the Veteran's entitlement to a TDIU from November 20, 2009, to August 27, 2012, direct and secondary service connection for sleep apnea, and an initial rating in excess of 10 percent are herein dismissed.  The remaining issues are also REMANDED to the AOJ and the AOJ will advise the Veteran in writing if further action on his part is necessary.  


FINDINGS OF FACT

1.  From November 20, 2009, to August 27, 2012, inclusive, it is at least as likely as not that the Veteran's PTSD was productive of total social and occupational impairment and that prior to November 20, 2009, there was present social and industrial impairment with deficiencies in most areas.  

2.  With the grant of a total schedular evaluation for PTSD for the period from November 20, 2009, to August 27, 2012, inclusive, there is no justiciable issue for adjudication by the Board of the question of TDIU for that same period.  

3.  By his July 2015 hearing testimony, the Veteran withdrew from appellate consideration the issues of his entitlement to service connection for sleep apnea, to include as secondary to PTSD, and a higher initial rating for hemorrhoids.  


CONCLUSIONS OF LAW

1.  From November 20, 2009, to August 27, 2012, inclusive, the criteria for the assignment of a 100 percent schedular evaluation for PTSD have been met; for the period prior to November 20, 2009, the criteria for the assignment of a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  No justiciable issue remains with respect to the appellate issue of the Veteran's TDIU entitlement for the period from November 20, 2009 to August 27, 2012, inclusive, and, to that extent, it is beyond the Board's appellate jurisdiction.  38 U.S.C.A. §7105(b)(2) (West 2014). 

3.  The criteria for withdrawal of issues on appeal relating to entitlement to service connection for sleep apnea, to include as secondary to PTSD, and for a higher rating for hemorrhoids have been met. 38 U.S.C.A. §7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim for Increase for PTSD

Inasmuch as the disposition of this claim is wholly favorable to the Veteran, the Board need not discuss whether compliance with the VA's duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided. Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In this instance, service connection for PTSD was established by rating action in May 1983.  At that time, a 30 percent evaluation was assigned therefor under DC 9411, and by its rating decision of March 2009, that rating was increased to 50 percent, effective from January 2009.  The claim upon which this appeal is based was received by VA in July 2009, and by RO action in November 2014 the Veteran's PTSD rating was increased from 50 percent to 100 percent, effective from August 28, 2012, the date of a VA PTSD examination.  As such, the issue for review is whether a rating in excess of 50 percent is for assignment at any point prior to August 28, 2012.  

Under the general rating formula for mental disorders encompassing DC 9411, a 
50 percent rating is warranted for PTSD if one exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4130, DC 9411.  

A 70 percent evaluation is warranted for PTSD if one exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a score on the Global Assessment of Functioning (GAF) Scale, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF scale score of 21 to 30 denotes behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function is almost all areas (e.g., stays in bed all day; no job, home or friends).  Diagnostic and Statistical Manual of Mental Disorders, 32 (4th ed. 1994).

The DSM-5 (the latest version of the DSM) has now been officially released and this version replaces the GAF score with the World Health Organization Disability Assessment Schedule (WHODAS) which is based on the International Classification of Functioning, Disability, and Health or ICF.  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-5.  The provisions of the interim final rule only apply, however, to applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Schedule for Rating Disabilities--Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 149 , 45,093-45,103 (Aug. 4, 2014).  This appeal was pending before the agency of original jurisdiction prior to August 4, 2014.  

It is the Veteran's contention that the 50 percent rating for his PTSD for the period prior to August 28, 2012, is inadequate.  The Board concurs, finding that the record supports entitlement to a 100 percent rating under DC 9411 for the period beginning the date after the Veteran last worked as a substitute teacher, November 20, 2009, to August 27, 2012, inclusive.  For the period prior to November 20, 2009, the record demonstrates entitlement to a 70 percent rating under DC 9411.  

The Veteran's written and oral statements, inclusive of his testimony before the Board in July 2015, credibly demonstrate the presence of rage, anger, depression, anxiety, hallucinations, reduced concentration and attention, social isolation, suicidal thoughts with a prior suicide attempt, and sleep deprivation attributed by him to his use of psychotropic medications.  Supportive of the Veteran's statements is a former employer's statement, dated in August 2009, indicating that the Veteran was terminated from employment with an airline in 2008 due to harassing and retaliatory behavior toward another employee.  A VA examination was conducted in December 2010, notably without the benefit of the Veteran's claims folder, but findings therefrom nevertheless led to the assignment of a GAF score of 50 on the basis of the Veteran's PTSD and associated disorders, with notation that VA clinicians in January, March, May, and July 2010 had also assigned GAF scores of 50 during the course of the Veteran's treatment.  It was VA examiner's conclusion that the resulting social and occupational impairment entailed deficiencies in most areas, which the Board notes is consistent with a 70 percent evaluation under DC 9411.  That notwithstanding, the VA examiner also found that the Veteran was not working, although it was opined that he was not unemployable due to PTSD.  

Other records of VA outpatient treatment compiled from August 2011 and beyond, are reflective of assignment of GAF scores ranging from 48 to 58 and dosage changes involving Nortriptyline and Ambien, as increased in June 2011 and January 2012.  In a Vet Center report, dated in June 2012 and indicating that the Veteran had been seen there from September 2011, the existence of manifestations of reduced attention and concentration abilities, flashbacks and intrusive thoughts, deep depression, insomnia, feelings of helplessness and being powerless, and weekly panic attacks were made known, for which a GAF score of 41 had been assigned.  

VA examination in August 2012 yielded a GAF score of 49 and the level of impairment, both social and occupational, was found to be such as to result in limitations in most areas of the Veteran's life.  Also, received into the record in September 2015 was a lay statement in which the Veteran's brother described an incident in 2010 in which the Veteran held a gun to his head following an argument with his nephew, and other incidents in which he witnessed the Veteran's anger, rage, and violence in situations not warranting same.  As well, the record contains a medical report, dated in September 2015, from a consulting physician and psychologist, who determined that from July 2009 to August 2012, it was at least as likely as not that the various manifestations of the Veteran's significantly severe PTSD rendered him unable to perform gainful employment.  

In sum, there is evidence both supportive and contraindicating entitlement to the benefit sought.  But given that a GAF score of 49 on a VA examination in late August 2012 was the primary basis of the RO's assignment of a 100 percent schedular evaluation at that time and subsequently, and in light of credible and persuasive evidence indicating that the level of severity of the Veteran's PTSD and associated disorders was equally disabling prior to August 28, 2012, the Board concludes that it is at least as likely as not that a 100 percent schedular evaluation is for assignment for PTSD from the date after the Veteran last worked, November 20, 2009, to August 27, 2012, inclusive.  Moreover, the evidence is in relative equipoise that a 70 percent schedular evaluation for PTSD under DC 9411 is warranted for the period prior to November 20, 2009.  To that extent, appeal is granted.  

Dismissed Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. §7105.  In the present case, the Board has determined that the Veteran is entitled to a 100 percent schedular evaluation for PTSD for the period prior to August 28, 2012 (i.e., from November 20, 2009).  From November 20, 2009, to August 13, 2010, service connection was in effect for PTSD and bilateral hearing loss (10 percent).  If a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  This case is distinguishable from Bradley because the Veteran has not claimed TDIU for a separate disability for any period.  On his July 2009 application for TDIU, the Veteran specifically cited PTSD as the service-connected disability that prevented employment.  Thus, no justiciable issue remains with respect to the Veteran's TDIU entitlement for the period from November 20, 2009, to August 27, 2012.  To that extent, the Board does not have jurisdiction to review the appeal relating thereto and that portion of the appeal must therefore be dismissed.

As to the other issues, it is noted that an appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. §20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the appellant through his July 2015 testimony, later reduced to writing, has withdrawn that portion of his appeal relating to claims for service connection for sleep apnea, to include as secondary to service-connected PTSD and associated entities, and a higher initial rating for his hemorrhoids and, hence, there remain no allegations of errors of fact or law for appellate consideration as to those matters.  Accordingly, the Board does not have jurisdiction to review that portion of the appeal and it also must be dismissed.

ORDER

A 100 percent schedular rating for PTSD with psychotic features, a depressive disorder, and associated alcohol abuse, is assigned for the period from November 20, 2009, to August 27, 2012, inclusive, and a 70 percent schedular evaluation is assigned therefor for the period prior to November 20, 2009, subject to those provisions governing the payment of monetary benefits.  

The appeals involving TDIU entitlement for the period from November 20, 2009, to August 27, 2012, service connection for sleep apnea, to include as secondary to service-connected PTSD and associated entities, and a higher initial rating for hemorrhoids are dismissed.  


REMAND

There remain for consideration the questions of the Veteran's entitlement to a higher rating than 70 percent for PTSD and to a TDIU for the period prior to November 20, 2009, should he not wish to withdraw that portion of his appeal.  In connection therewith, it is noted that VA outpatient treatment records compiled in October and November 2009 and January 2010 reference prior treatment of the Veteran at a Vet Center in Colorado and his failure to resume treatment there; however, records relating to that treatment are not now on file and efforts are needed to obtain same for consideration.  

As to the Veteran's hearing loss, the Veteran alleged at his July 2015 hearing that his auditory acuity had worsened since last examined, and insofar as his claim for increase for irritable bowel syndrome, he has indicated that the most recent examination in 2012 was inadequate, on the basis that no history was taken as to his current symptoms and manifestations.  In light of the foregoing, and in view of the lapse of nearly four years since VA examinations were afforded the Veteran as to his irritable bowel syndrome and hearing loss, remand to obtain current assessments of each is deemed advisable.  

Accordingly, this portion of the Veteran's appeal is REMANDED for the following actions:

1.  After effectuating the merits-based actions of the Board herein, ascertain from the Veteran whether he wishes to continue his appeal or withdraw from appellate consideration the questions of his entitlement to a rating in excess of 70 percent for PTSD and TDIU entitlement, each for the period to November 20, 2009.  If withdrawal of those matters is sought by the Veteran, no further actions by the AOJ are necessary as to such matters.  If he wishes to continue that portion of the appeal, then the actions which follow, as applicable, should be undertaken.  

2.  Request that the Veteran specify in writing at which VA Vet Centers in Colorado and Florida, or any other state, he sought counseling for his PTSD, psychotic features, depression, and/or alcohol abuse, and he should be asked to specify the approximate months and years in which any such counseling was obtained.  Upon receipt of such information, the AOJ should obtain a complete set of treatment records from each individual Vet Center where the Veteran was seen and evaluated, for inclusion in his claims folder.  

3.  After completion of the foregoing, schedule the Veteran for appropriate VA examinations to determine the nature, extent and severity of his service-connected bilateral hearing loss and irritable bowel syndrome.  The claims folder and copies of all pertinent records should be made available to each examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of each disability.  The appropriate Disability Benefits Questionnaires should be filled out for this purpose, if possible. 

4.  Thereafter, readjudicate the claims remaining on appeal, as applicable, and if any benefit sought is not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case and afforded a reasonable period for a response, before the case is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




		
                                                       M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


